Citation Nr: 1714667	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-31 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $2,666.80.


REPRESENTATION

 The Veteran is represented by:  Texas Veterans' Commission


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel 


WITNESS AT HEARING ON APPEAL

The Veteran

INTRODUCTION

The Veteran served on active duty from August 1980 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran sent VA a request to have his son ("D") removed from his Chapter 35 education benefits, which was date-stamped as received on December 1, 2008.

2.  VA did not process the Veteran's request until December 2009, after which VA notified the Veteran that he had been overpaid $2,666.80.

3.  The Veteran disagreed with VA's determination to recoup this debt, and requested waiver of recovery of the overpayment.  Ultimately, the Veteran perfected an appeal of this issue.

4.  There is no indication of fraud, misrepresentation, or bad faith.

5.  VA is entirely at fault for the creation of the debt.

6.  Collection of the debt did not create undue hardship.

7.  Collection of the debt did not affect the purpose of the Veteran's VA benefits.

8.  The Veteran was unjustly enriched.

9.  There is no evidence that the Veteran changed positions to his detriment in reliance upon the paid benefits.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA benefits in the amount of $2,666.80 have not been met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 does not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).

In November 2008, the Veteran submitted a request to VA for his son "D" to be removed from his Chapter 35 education benefits.  This request is dated-stamped as received by VA on December 1, 2008.  VA did not process the Veteran's request until December 2009, at which time it determined that the Veteran had been overpaid $2,666.80.  The Veteran does not dispute that an overpayment of benefits occurred.  As such, the propriety of the debt is not at issue here.  Thus, the salient issue presented by the Veteran's claim is whether waiver of recovery of that overpayment is warranted.

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and VA.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive):  (1) fault of the Veteran; (2) balancing of faults between the Veteran and VA; (3) undue hardship of collection on the Veteran; (4) defeat of the purpose of an existing benefit to the Veteran; (5) unjust enrichment of the Veteran, and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of VA's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board finds no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment, thus removing any legal impediment to the granting of a waiver in this matter.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

As discussed in a September 2012 statement of the case, the RO acknowledged that the Veteran's December 2008 request was not processed for an entire year.  The RO explained that timely processing of his request did not occur "due to the amount of claims received" by VA.  As a result, the Veteran was overpaid $2,666.80.  As such, the Board finds that VA is entirely at fault for the creation of the debt.

With respect to undo hardship on the Veteran if collection of the debt was effectuated, the Board observes that VA has already collected the debt.  The Veteran has not asserted, and the evidence does not otherwise support a finding that this collection caused undue hardship on the Veteran.  38 C.F.R. § 1.965(a)(3).

During the period of time between December 2008 and December 2009, the Veteran was receiving VA disability benefits and VA education benefits, both including his son as a dependent.  Consequently, the Veteran received $2,666.80 of duplicative benefits.  The purpose of disability benefits is to compensate the recipient for social and occupational impairment due to service-connected disability, while the purpose of VA education benefits is to assist veterans and their dependents to afford schooling.  There is no indication that the collection of the debt would affect these purposes, especially considering that the benefits received were duplicative.  In other words, the Veteran received the correct amount of benefits, both in terms of disability and education, as well as additional benefits.

Concerning unjust enrichment, the applicable laws and regulations prohibit an individual from fully receiving duplicative disability and education benefits.  Thus, the Veteran's receipt of both constitutes unjust enrichment.

There is no evidence that the Veteran changed positions to his detriment in reliance upon the paid benefits.

Although the Board recognizes that VA is entirely at fault for the creation of the debt, the Veteran was aware throughout the year from December 2008 to December 2009 that he was paid more VA benefits than he was entitled to receive.  The Board concludes that the negative evidence outweighs the positive evidence and that the facts in this case demonstrate that the recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5107(b).  The Veteran was unjustly enriched, which the Board finds outweighs the other factors considered.  In essence, the factors of equity and good conscience are not in the Veteran's favor.


ORDER

Waiver of recovery of an overpayment of VA benefits in the amount of $2,666.80 is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


